Citation Nr: 0720759	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-38 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cancer of the 
larynx.

2.  Entitlement to service connection for periodontal disease 
due to radiation exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1954 to 
November 1957.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he was stationed at Camp Desert 
Rock, Nevada as part of the 232nd Signal Company, where he 
participated in atomic bombs tests as part of Operation 
Teapot in May 1955.  The veteran stated that they went to 
Jack Ass Flat for the atomic bomb test and then were allowed 
to roam around the test site.  The veteran indicated that 
within six months of the test, he had to have surgery to 
remove a benign mass from his neck.

Morning reports confirm that the veteran was stationed at 
Camp Desert Rock in May 1955; and a 1979 letter from the 
Department of the Army also confirmed that the veteran was at 
Desert Rock in May 1955, but indicated that a search for 
radiation exposure readings for the veteran and all other 
individuals listed on the Morning report was negative.

An operation report from July 1955 indicated that the veteran 
had a papilloma excised from his left tonsil.  

VA treatment records confirm that the veteran underwent a 
laryngectomy in September 2003, after first having squamous 
cell carcinoma of the larynx in 1999.  Treatment records also 
indicate that the veteran was a heavy tobacco user.

A claim for service connection based on 38 C.F.R. § 3.311 is 
a unique type of service connection claim, and pursuant to 
that regulation, VA must furnish special assistance to the 
veteran as provided for in the regulation.  Hilkert v. West, 
11 Vet. App. 284 (1998).  If a veteran can show that he was a 
"radiation-exposed veteran" who subsequently developed a 
radiogenic disease, and such disease first became manifest 
within the period specified in 38 C.F.R. § 3.311(b)(5), the 
claim will be referred to the Under Secretary for Benefits 
for consideration of whether sound scientific and medical 
evidence supports the conclusion that it is at least as 
likely as not that the veteran's disease resulted from 
exposure to radiation in service.  The Under Secretary for 
Benefits may request an advisory medical opinion from the 
Under Secretary for Health.  38 C.F.R. § 3.311(b) and (c).  
The term "radiogenic disease" includes cancer of the larynx 
under the category of "any other cancer."  38 C.F.R. § 
3.311(b)(2).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  When dose estimates provided are 
reported as a range of doses to which a veteran may have been 
exposed, exposure at the highest level of the dose range 
reported will be presumed.

While the veteran has a radiogenic disease (a cancer), no 
dose estimates have obtained, and the veteran's claim has not 
been referred to the VA Under Secretary for Benefits for 
analysis.  See 38 C.F.R. § 3.311(a)(1). 

The veteran also stated that he had his esophagus removed on 
October 10, 2003, but the veteran's claims file is void of 
any VA treatment records describing such a procedure.

Additionally, in December 2003, the veteran was denied 
service connection for cancer of the larynx, service 
connection for cancer of the lung, and service connection for 
periodontal disease due to radiation exposure.  The veteran 
filed a notice of disagreement with the claim for cancer of 
the larynx in February 2004, and an SOC was issued.  In his 
substantive appeal in October 2004, the veteran reiterated 
his contention that following his exposure to radiation, his 
teeth loosened in their sockets.  Because no special wording 
is required for a NOD, the veteran's indication in his VA 
Form 9 serves as a NOD for the December 2003 regarding 
periodontal disease due to radiation exposure.  See 38 C.F.R. 
§§ 20.201, 20.302(a).  The notice of disagreement is still 
pending, and a statement of the case (SOC) should be issued.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Therefore, this matter is remanded for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his claim, 
what evidence, if any, he is to submit, and 
what evidence VA will obtain with respect to 
his claim.  Further, ask him to submit any 
evidence in his possession which pertains to 
his claim; and inform him as to how effective 
dates are formulated.

2.  Obtain VA treatment records reportedly 
showing the removal of the veteran's esophagus 
in October 2003; and obtain any VA treatment 
records from May 2004 to the present.

3.  Request that the appropriate entity 
provide a radiation dose estimate for the 
veteran.  

4.  Following receipt of a dose estimate, the 
case should be referred to the Under Secretary 
for Benefits to obtain an opinion as to 
whether sound scientific and medical evidence 
supports the conclusion that it is at least as 
likely as not (50 percent) that the veteran's 
laryngeal cancer resulted from exposure to 
ionizing radiation during active service.  

5.  The RO should consider the issue of 
whether the criteria for service connection 
for periodontal disease due to radiation 
exposure are met; if the benefits sought 
cannot be granted, the RO should issue a 
statement of the case in accordance with 
applicable law and regulations.  The veteran 
should be informed of the period of time 
within which he must file a substantive appeal 
to perfect his appeal to the Board concerning 
this issue.  If a timely substantive appeal is 
not filed, the claim should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further appellate 
consideration, if appropriate. 

6.  Once the development has been completed, 
the claim on appeal should be readjudicated.  
If any of the benefits sought are not granted, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded an appropriate opportunity 
to respond before returning the record to the 
Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



